UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1311



AFAF KANAZEH,

                                            Plaintiff - Appellant,

          versus


MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA;
KENNETH CROSSON; ARLENE L. PRIPETON,

                                           Defendants - Appellees,

          and


LOCKHEED MARTIN CORPORATION,

                                                        Defendant.



                            No. 01-1354



AFAF KANAZEH,

                                            Plaintiff - Appellant,

          versus


MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA;
KENNETH CROSSON; ARLENE L. PRIPETON,

                                           Defendants - Appellees,
          and


LOCKHEED MARTIN CORPORATION,

                                                              Defendant.



                               No. 01-1521



AFAF KANAZEH,

                                                 Plaintiff - Appellant,

          versus


MICHAEL K. MANN; PANTONG MANN; LAUREN SHEA;
KENNETH CROSSON; ARLENE L. PRIPETON,

                                                Defendants - Appellees,

          and


LOCKHEED MARTIN CORPORATION,

                                                              Defendant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-2126-A)


Submitted:   October 4, 2001                 Decided:   October 17, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                                    2
Afaf Kanazeh, Appellant Pro Se.   Randell Charles Ogg, SHERMAN,
MEEHAN & CURTIN, P.C., Washington, D.C.; Carol Thomas Stone,
JORDAN, COYNE & SAVITS, Fairfax, Virginia; Joseph Francis
Cunningham, CUNNINGHAM & ASSOCIATES, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Afaf Kanazeh appeals from the district court’s orders dis-

missing her eight motions as frivolous and enjoining her from

filing any more pro se lawsuits against defendants.        We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   Kanazeh v. Mann, No. CA-00-2126-A (E.D. Va. filed

Feb. 9, entered Feb. 15; filed Mar. 2, entered Mar. 8; filed Apr.

12, entered Apr. 19, 2001).   We deny Kanazeh’s motion for relief.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED



                                 3